LEWIS. P.J.,
Dissenting.
1 I respectfully dissent. The Legislature acted well within its power when it provided that Appellee's second offense of D.U.I, within ten (10) years after a D.U.L-related deferred judgment, shall be a felony. 47 0.8.2011, § 11-902(C)(2) Neither the ex post facto prohibition, nor any other constitutional limitation, prohibits this prosecution against the Appellee. The governing principle here was expressed long ago in Thomas Cooley's treatise, Constitubional Limitations, 2738 (1868):
[A] law is not objectionable as ex post facto which, in providing for the punishment of future offences, authorizes the offender's conduct in the past to be taken into account, and the punishment to be graduated accordingly. Heavier penalties are often provided by law for a second or any subsequent offence than for the first; and it has not been deemed objectionable that, in providing for such heavier penalties, the prior conviction authorized to be taken into account may have taken place before the law was passed. In such case, it is the second or subsequent offence that is punished, not the first, (emphasis added).
12 Cooley's place in history limited his consideration of an offender's "conduct in the *269past" to a "prior conviction," but modern probationary sentences like the deferred judgment are relevant evidence of past conduct that may properly result in greater punishment for subsequent offenses. Subsequent offenses can be charged as felonies, or subject to enhanced punishment, based on prior convictions, deferred judgments or even delinquency adjudications, including those that occurred before the effective date of the substantive enactment. Jones v. State, 9 Okl.Cr. 646, 133 P. 249, 251 (1913)(second offense of violating prohibitory act could be charged as felony based on prior conviction sustained before effective date of enhanced penalty for repeat offenses) (quoting Ex Porte Gutierrez, 45 Cal. 429 (Cal.1873) (finding provision making second offense of petit larceny a felony is not ex post facto, as applied to one who committed the first offense prior to effective date of amendment)).
T3 In People v. Hainline, 219 Cal. 532, 28 P.2d 16 (1934), the appellant received probation for his first offense of burglary, under a law providing that upon successful completion, he would be allowed to change his plea and have the case dismissed (an early version of the deferred judgment). An amendment to what was then called simply called the "Probation Act" provided that "in any subsequent prosecution of such defendant for any other offense such prior conviction may be pleaded and proved and shall have the same effect as if probation had not been granted or the accusation or information dismissed." Id. at 17.
'I 4 Appellant completed the term of probation, withdrew his plea, and the case was dismissed. He was later charged with other burglaries as a habitual offender, the State alleging his prior "probation" sentence as the prior conviction. The California Supreme Court, citing Ez Parte Gutierres and Cooley's Constitutional Limitations, found that the enhancement was entirely proper:
[TJhere is no just or logical reason why a probationer who has deliberately refused to accept the advantages with which the rehabilitating provisions of the law clothe him, and has returned to a life of crime, should be heard to invoke the benefits of a grace which saved him from the stigma of felony and which was conferred upon him in consideration of a pledge of future honest conduct and good citizenship. As a matter of comparative justice it would be giving to such a person an advantage above others who had never had the grace of probation extended to them upon convietion of their first offense ...
Conceding his term of probation had actually been completed before the amendment went into effect, we know of no legal grounds upon which he could rest his claim of exemption from the penalties of the law as to futwre crimes committed by him. The probationary law was not enacted with a purpose of immunizing the eriminally inclined from the consequences of the penalties which substantive penal statutes mete out to habitual criminals generally. Said amendment simply and justly provides that persons who have refused to profit by the grace extended to them upon the first offense shall, upon conviction of a subsequent felony, suffer the penalty of the law as prescribed for the punishment of all other offenders,. The amendment is not ex post facto and violates no constitutional provisions of the federal or state government, and is in harmony with our statutes. It provides clearly for the punishment of future crimes.
Id. at 17-18 (emphasis added). See also 21 0.8.2011, § 12883(D) (possession of a firearm by a person who was, within the last ten (10) years, adjudicated delinquent, for an offense that would be felony if committed by an adult, is a felony); State v. Grillo, 661 N.W.2d 641, 644-45 (Minn.App.2003)(finding statute criminalizing firearm possession after juvenile adjudication was not ex post facto; statute did not punish past conduct and provided notice that future act of firearm possession was prohibited).
15 Very similar to People v. Hainline is State v. Preuett, 116 Wash.App. 746, 67 P.3d 1105 (2003), where the Washington Court of Appeals found defendant's vehicular homicide conviction properly enhanced with a pri- or deferred prosecution for D.U.I., under a statute enacted after defendant completed the deferred prosecution, but prior to the *270subsequent vehicular homicide charge. The Court found "no due process requirement that [defendant] receive written notice when the legislature amended the vehicular homicide statute to include deferred prosecutions as enhancements. He is deemed on notice upon the effective date of the amended statute." Id. at 1107 (emphasis added). The Court also found no ex post facto violation, noting that the law "does not increase or enhance punishment for a crime committed before the effective date of the statute ... and [defendant] could have avoided the impact of [the amended statute] by restraining himself from committing vehicular homicide." Id. at 1108.
T 6 Appellee in this case knew of his prior deferred judgment and was bound to take notice of the law making a subsequent D.U.I., a felony. Jones, 9 Okl.Cr. at 648-49, 133 P. at 251 (finding "appellant knew of his previous conviction, and he was bound to take notice of the law" making second offense a felony). Section 11-902(C)(2) requires nothing more than proof of a prior deferred judgment within the time limitation to enhance a second D.U.I. offense to a felony. Appellee has a prior deferred judgment, and is thus subject to a felony charge under the plain language of section 11-902(0)(@). "Where the language of a statute is plain and unambiguous and the meaning clear and unmistakable, there is no construction, and no justification exists for interpretative devices to fabricate a different meaning." McBrain v. State, 1988 OK CR 261, ¶11, 764 P.2d 905, 908.
T7 Regardless of what the Appellee might have supposed when he received a deferred judgment, the Legislature has changed the law, perhaps for good reason. The Legislature may properly conclude those with a prior deferred judgment for D.U.L., represent a special threat and should be punished more severely if they re-offend.1 Section 11-902(C)(2) is not constitutionally infirm as applied here.2 The order of the district court sustaining the Appellee's demurrer is in error, and should be reversed.

. The distinction is far-reaching. A true first offender who kills another while in the commission of D.U.I. would be subject to a charge of first-degree misdemeanor manslaughter. 21 0.$.2011, § 711. The Legislature might logically conclude that one who re-offends after a prior deferred for D.U.I. and causes a fatality should suffer conviction for felony murder. 21 O.S. 2011, § 701.8(B).


. Because Appellant's prior deferred judgment for a D.U.I. offense is in itself sufficient to enhance his second D.U.1. offense to a felony under the plain language of section 11-902(C)(2), the language in section 11-902(M) providing that "any plea of guilty, nolo contendere or finding of guilt" to certain offenses "shall constitute" a criminal conviction is unnecessary to the determination of this action. The State is not required to prove that Appellee has a prior "conviction" to charge Appellee with a felony D.U.L. I therefore express no opinion upon application of section 11-902(M).